Exhibit 10(xxxiv)


KULICKE AND SOFFA INDUSTRIES, INC.
2009 EQUITY PLAN


Restricted Stock Award Agreement



This Restricted Stock Award Agreement (the “Agreement”) dated as of October 29,
2009 (the “Award Date”) is between Kulicke and Soffa Industries, Inc. (the
“Company”) and _________________ (the “Participant”) pursuant to the Kulicke and
Soffa Industries, Inc. 2009 Equity Plan (the “Plan”).  Capitalized terms that
are not defined herein shall have the same meanings given to such terms in the
Plan.


WHEREAS, the Committee has authorized the grant to the Participant of a
Restricted Stock Award in accordance with the provisions of the Plan, a copy of
which is attached hereto; and


WHEREAS, the Participant and the Company desire to enter into this Agreement to
evidence and confirm the grant of such Restricted Stock Award on the terms and
conditions set forth herein.


NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the legal sufficiency of which is
hereby acknowledged, the parties hereto, intending to be legally bound hereby,
agree as follows:


1. Award of Restricted Stock.  The Company hereby awards to the Participant as
of the Award Date _____ Shares subject to the restrictions set forth in
Paragraph 2 (“Restricted Stock”).  This grant is in all respects limited and
conditioned as hereinafter provided, and is subject in all respects to the terms
and conditions of the Plan now in effect and as it may be amended from time to
time (but only to the extent that such amendments apply to outstanding grants of
Restricted Stock).  Such terms and conditions are incorporated herein by
reference, made a part hereof, and shall control in the event of any conflict
with any other terms of this Agreement.
 
2. Vesting.  The Participant shall vest in (i.e., have the right to sell,
assign, transfer, pledge, or otherwise encumber or dispose of) the number of
shares of Restricted Stock granted under this Agreement (as stated in Paragraph
1) in equal installments over a period of three years, one-third on each
anniversary of the Award Date, provided the Participant remains continuously
employed through each vesting date.
 
3. Stock Certificate; Restrictions.  Certificates for Shares shall be registered
in the Participant's name (or, if the Participant so requests, in the name of
the Participant and the Participant's spouse, jointly with right of
survivorship).  With respect to Shares in which the Participant is not vested on
the Award Date, certificates for such unvested Shares together with a stock
power executed in favor of the Company shall be deposited with the Company’s
Transfer Agent.  Certificates for such unvested Shares shall be held by the
Transfer Agent until the Participant becomes vested in such Shares.  The
certificates may include a legend setting forth the restrictions on transfer.
 
 
 

--------------------------------------------------------------------------------

 
 
4. Voting and Dividend Rights.  The Participant shall have the right to vote
unvested Shares subject to the Restricted Stock Award and shall be entitled to
receive dividends.  Any stock dividends shall have the same status and be
subject to the same vesting schedule as applies to the Shares of Restricted
Stock with respect to which such dividends are attributable.  Any cash dividends
shall also be subject to the same vesting schedule as the Shares to which such
dividends are attributable and shall be paid on the date such Shares vest.
 
5. Termination of Service.  If the Participant terminates employment with the
Company and Related Corporations for any reason (including death or Disability),
all unvested Shares subject to the Award at the time of such termination of
employment shall be forfeited and transferred to the Company pursuant to the
stock power described in Paragraph 3 without any further action by the
Participant and all cash dividends attributable to such unvested Shares shall be
forfeited.
 
Notwithstanding the foregoing, in the event of a Participant’s involuntary
termination without Cause, a pro rata portion of the Restricted Stock Award
which would otherwise vest on the next anniversary of the Award Date (the
“Anniversary Date”) shall vest upon the date of termination.  The pro rata
portion shall be calculated by multiplying the number of Shares subject to
vesting on the next Anniversary Date by a fraction, the numerator of which is
the number of full vesting months of the Participant’s employment in the twelve
vesting month period ending on the Anniversary Date and the denominator of which
is twelve.  Vesting months are measured from the Award Date (and each
Anniversary Date thereof) to the corresponding day of each succeeding month.
 
6. Notice of Tax Election.  If the Participant makes an election under section
83(b) of the Internal Revenue Code of 1986, as amended (the “Code”), for the
immediate recognition of income attributable to the award of Restricted Stock,
the Participant shall inform the Company in writing of such election within 10
days of the filing of such election.  The amount includible in the Participant’s
income as result of an election under section 83(b) of the Code shall be subject
to applicable federal, state and local tax withholding requirements and to such
additional withholding rules (the “Withholding Rules”) as shall be adopted by
the Committee.
 
7. Adjustment in Capitalization.  In the event any stock dividend, stock split,
or similar change in the capitalization of the Company affects the number of
issued Shares such that an adjustment is required in order to preserve, or to
prevent the enlargement of, the benefits or potential benefits intended to be
made available under this Award, then the number of Shares issuable upon vesting
shall be proportionately adjusted as provided under the terms of the
Plan.  Unless the Committee determines otherwise, the number of Shares subject
to this Restricted Stock Award shall always be a whole number.
 
8. Certain Corporate Transactions.  In the event of a corporate transaction (as,
for example, a merger, consolidation, acquisition of property or stock,
separation, reorganization, or liquidation), each outstanding Award shall be
assumed by the surviving or successor entity; provided, however, that in the
event of a proposed corporate transaction, the Committee may terminate all or a
portion of any outstanding Award, if it determines that such termination is in
the best interests of the Company.
 
 
-2-

--------------------------------------------------------------------------------

 
 
If the Participant will, following the corporate transaction, be employed by or
otherwise providing services to an entity which is a surviving or acquiring
entity in such transaction or an affiliate of such an entity, the Committee may,
in lieu of the action described above with respect to outstanding Awards,
arrange to have such surviving or acquiring entity or affiliate grant to the
Participant a replacement award which, in the judgment of the Committee, is
substantially equivalent to the Award.


9. Change in Control.  Notwithstanding any other provisions of this Agreement,
in the event a Change in Control (as defined in the Plan) occurs and the
surviving or successor entity does not agree to assume the Restricted Stock
Award, Shares covered by the Restricted Stock Award not previously forfeited
shall become fully vested and such Shares shall be delivered to the
Participant.  If the surviving or successor entity agrees to assume the
outstanding Restricted Stock Award and the Participant is involuntarily
terminated without Cause (as defined in the Plan) prior to the twenty-four (24)
month anniversary of the Change in Control, then as of the date of such
termination of employment, Shares covered by the Restricted Stock Award not
previously forfeited shall become fully vested and such Shares shall be
delivered to the Participant.
 
10. Transferability.  The Participant may not assign or transfer, in whole or in
part, Shares subject to the Restricted Stock Award in which the Participant is
not vested.
 
11. Withholding of Taxes.  The obligation of the Company to deliver Shares upon
the vesting of Restricted Stock shall be subject to applicable Federal, state
and local tax withholding requirements.  The Participant, subject to the
provisions of the Plan and the Withholding Rules may satisfy the withholding
tax, in whole or in part, by electing to have the Company withhold Shares (or by
returning previously acquired Shares to the Company).  Such election must be
made in compliance with and subject to the Withholding Rules, and the Company
may limit the number of Shares withheld to satisfy the minimum tax withholding
requirements to the extent necessary to avoid adverse accounting consequences.
 
12. No Right to Continued Employment.  Neither the execution and delivery hereof
nor the granting of the Award shall constitute or be evidence of any agreement
or understanding, express or implied, on the part of the Company or any of its
Related Corporations to employ or continue the employment of the Participant for
any period.
 
13. Governing Law.  This Agreement shall be construed in accordance with, and
its interpretation shall be governed by applicable Federal law, and otherwise by
the laws of the Commonwealth of Pennsylvania (without reference to the
principles of conflicts of laws).
 
14. Signature in Counterpart.  This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signature
thereto and hereto were upon the same instrument.
 
 
-3-

--------------------------------------------------------------------------------

 
 
15. Binding Effect; Benefits.  This Agreement shall be binding upon and inure to
the benefit of the Company and the Participant and their respective successors
and permitted assigns.  Nothing in this Agreement, express or implied, is
intended or shall be construed to give any person other than the Company or the
Participant or their respective successors or assigns any legal or equitable
right, remedy or claim under or in respect of any agreement or any provision
contained herein.
 
16. Amendment.  This Agreement may not be altered, modified or amended except by
a written instrument signed by the Company and the Participant.
 
17. Sections and Other Headings.  The section and other headings contained in
this Agreement are for reference purposes only and shall not affect the meaning
or interpretation of this Agreement.
 
IN WITNESS WHEREOF, the Company, by its duly authorized officer, and the
Participant have executed this Agreement in duplicate as of the day and year
first above written.
 

  KULICKE AND SOFFA INDUSTRIES, INC.          
 
By:
        Name: David J. Anderson       Title: VP & General Counsel              
      By:           Participant  

 
 
-4-

--------------------------------------------------------------------------------

 